                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 EDMOND THOMAS,

                 Plaintiff,

         v.                                              Case No. 17-cv-1396-JPG-GCS

 BIG MUDDY RIVER CORRECTIONAL
 CENTER and RANDAL MCBRIDE,

                 Defendants.

                               MEMORANDUM AND ORDER

       This matter comes before the Court on the Report and Recommendation (“Report”) (Doc.

37) of Magistrate Judge Gilbert C. Sison recommending that the Court grant defendant Randal

McBride’s motion to dismiss the remaining claims in this case pursuant to Federal Rule of Civil

Procedure 41(b) for failure to prosecute (Doc. 32) and dismiss this case with prejudice.

       The Court may accept, reject or modify, in whole or in part, the findings or

recommendations of the magistrate judge in a report and recommendation. Fed. R. Civ. P.

72(b)(3). The Court must review de novo the portions of the report to which objections are

made. Id. “If no objection or only partial objection is made, the district court judge reviews

those unobjected portions for clear error.” Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th

Cir. 1999).

       The Court has received no objection to the Report. The Court has reviewed the entire

file and finds that the Report is not clearly erroneous. Accordingly, the Court hereby:

   •   ADOPTS the Report in its entirety (Doc. 37);

   •   GRANTS McBride’s motion to dismiss the remaining claims in this case pursuant to
       Rule 41(b) for failure to prosecute (Doc. 32);

   •   DISMISSES the remaining claims in this case with prejudice; and
  •   DIRECTS the Clerk of Court to enter judgment accordingly.

IT IS SO ORDERED.
DATED: May 1, 2019

                                        s/ J. Phil Gilbert
                                        J. PHIL GILBERT
                                        DISTRICT JUDGE




                                           2
